Citation Nr: 1635780	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-03 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include dermatitis and tinea cruris.  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected alopecia.  

3.  Entitlement to service connection for erectile dysfunction.  

4.  Entitlement to an initial disability rating in excess of 30 percent for sinusitis.  

5.  Entitlement to a compensable initial disability rating for varicocele.  

6.  Entitlement to a compensable initial disability rating for alopecia.  

7.  Entitlement to a compensable initial disability rating for hypertension.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Guam Air National Guard from April 1989 to May 1989, from May 2002 to September 2002, from November 2004 to February 2005, and from April 2012 to November 2012.  He served on active duty for training (ACDUTRA) from May 1995 to July 1995 and had additional periods on ACDUTRA and inactive duty for training (INACDUTRA).  

The Veteran's claims of entitlement to service connection for a skin disability and an acquired psychiatric disorder come to the Board of Veterans' Appeals (Board) from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

Given the evidence of record, the Board has recharacterized the Veteran's claim of entitlement to service connection for depression as entitlement to service connection for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

A September 2015 decision by the VA Appeals Management Center (AMC) granted the Veteran's previously appealed claims of entitlement to service connection for a low back disability, chronic sinusitis, allergic rhinitis, varicocele, hypertension, and alopecia; therefore, they are no longer before the Board.  Thereafter, in December 2015 the Veteran filed a timely notice of disagreement (NOD) with the initial disability ratings assigned for his service-connected sinusitis, varicocele, alopecia, and hypertension.  See 38 C.F.R. § 20.201 (2016).  When a claimant files a timely NOD, the RO must prepare and send to the claimant a statement of the case (SOC).  38 C.F.R. §§ 19.26, 19.29 (2016).  Thus, although the Veteran's initial rating claims were not certified to the Board on appeal, the Board will address them herein for the sole purpose of ensuring the issuance of an SOC, as it does not appear from the record currently before the Board that an SOC has yet been issued addressing those particular issues.  

Similarly, a February 2016 decision by the RO in Honolulu, Hawaii denied the Veteran's claim of entitlement to service connection for erectile dysfunction.  Thereafter, the Veteran filed a timely NOD in March 2016; therefore, although the issue of entitlement to service connection for erectile dysfunction was not certified to the Board on appeal, the Board will address it herein for the sole purpose of ensuring the issuance of an SOC.  See 38 C.F.R. §§ 19.26, 19.29, 20.201.  

The matter of a higher evaluation post auricular scar, Warthin's tumor status post superficial parotidectomy has not been certified to the Board for appellate review. It appears that the Veteran's request for a Board hearing has been duly noted and further appellate review is deferred until the hearing is accomplished. Thus, the Board will not review this issue at this time.  

As such, the issues of entitlement to service connection for erectile dysfunction, entitlement to an initial disability rating in excess of 30 percent for sinusitis, and entitlement to compensable initial disability ratings for varicocele, alopecia, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A chronic skin disability, to include dermatitis and tinea cruris, did not have onset during active service and is not otherwise etiologically related to active service.  

2.  An acquired psychiatric disability did not have onset during active service and is not otherwise etiologically related to active service, to include as secondary to service-connected alopecia.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability, to include dermatitis and tinea cruris, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for an acquired psychiatric disorder, to include as secondary to service-connected alopecia, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran received proper notice regarding his service connection claims on appeal in October 2009.  

Regarding the duty to assist, the RO has obtained the Veteran's available service treatment records, service personnel records, VA treatment records, available relevant private treatment records, and lay statements; and all such records have been associated with the claims file.  To the extent that some private treatment records have been reportedly destroyed upon request, the Board finds that remand is not warranted, as this would be futile and only serve to further delay the Veteran's claims on appeal.  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Additionally, to the extent that some of the Veteran's service treatment records are unavailable, the Board acknowledges its heightened duty to assist in such circumstances.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Destruction or loss of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005).  Following a review of the claims file, the Board concludes that all available records identified by the Veteran as relating to the claims decided herein have been obtained, to the extent possible.  Moreover, the record contains sufficient evidence to make a decision regarding the Veteran's claims adjudicated herein.  

VA obtained relevant examinations and/or opinions concerning the Veteran's claims on appeal in February 2010 and, following the May 2014 Board remand, most recently in July 2015.  When read together and considered as a whole, especially in light of the substantial compliance with prior Board remand directives, the examinations and resulting opinions are adequate to adjudicate the Veteran's claims discussed herein.  The resulting opinions were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant statutes, regulations, and rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Veteran has not identified any additional evidence regarding his claims on appeal; hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2016).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection - Skin Disability  

The Veteran claims entitlement to service connection for a skin disability, to include dermatitis and tinea cruris.  Specifically, within his October 2009 claim, he asserted that the claimed skin condition started during his deployment in 2002 and had been aggravated by his deployment in 2004-05.  He noted that his skin disease and itching had started on August 9, 2002, and had been treated since June 9, 2007.  

Service treatment records do not document any complaints, diagnosis, or treatment of a skin condition.  Notably, a September 2002 post-deployment health assessment documents the Veteran's report of very good health, with no medical or dental problems developed during deployment, no mental health counseling or care during deployment, no concerns about possible exposures or events during deployment, and no indicated referrals.  Similarly, the Veteran denied any health problems within a November 2004 pre-deployment health questionnaire.  

Post-service treatment records document normal examinations of the Veteran's skin in October 2005, October 2006, August 2008, December 2008, and March 2009.  The first documented skin complaint is within a private treatment record from August 2009, when the Veteran reported an itchy rash on his abdomen and groin.  A physical examination revealed multiple patchy light-colored, slightly raised lesions over the groin and lower abdomen, which were assessed as dermatophytosis of the body.  Later that same month, the Veteran continued to complain of pruritic papules on his abdomen and left thigh; these were assessed as tinea.  

The Veteran was afforded an initial VA skin examination in February 2010, at which time he complained of a rash to his groin and legs that began upon deployment in 2002.  He stated that currently the rash was itchy, occurred monthly, and lasted for one week.  He noted daily use of Triamcinolone cream for the past two years with some benefit.  Following the examination, the VA examiner diagnosed tinea cruris without psoriasis.  

Private treatment records from April 2010 document the Veteran's report of a rash on his groin area for approximately eight years.  Following a physical examination, he was assessed with dermatitis.  

Following the May 2014 Board remand, the Veteran was more recently afforded a VA skin examination in July 2015.  Upon a review of the Veteran's medical history, the VA examiner noted that the Veteran was diagnosed with dermatophytosis in 2009 and dermatitis in 2010, although he reported in February 2010 that his skin condition, assessed as tinea cruris, began in 2002.  In April 2010, he reported a rash for eight years, which was assessed as dermatitis.  Notably, the examiner stated that there was no available documentation of tinea cruris or dermatitis prior to 2009, only what was reported by the Veteran as part of his subjective medical history.  Therefore, the examiner concluded, based on available evidence, that it was less likely than not that the Veteran's diagnosed tinea cruris and dermatitis had onset during or were related to any incident of active service, ACDUTRA, or INACDUTRA.  

Private treatment record from October 2015, document the Veteran's report of ongoing skin problems since 2002.  His condition remained diagnosed as tinea cruris and contact dermatitis.  

Based upon a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a skin disability, to include dermatitis and tinea cruris.  

While the evidence shows that the Veteran has a current disability, as noted above, service treatment records do not document that a skin disability first had onset during a period of active service.  Moreover, there is no probative evidence of a nexus between the Veteran's currently diagnosed dermatitis and tinea cruris and any period of his active service.  

The Veteran's statements reporting observable skin symptoms, such as a rash, are probative evidence, see Layno v. Brown, 6 Vet. App. at 469; however, to the extent that the Veteran's statements attempt to assert a nexus between his currently diagnosed skin conditions and his active service, such statements are afforded little probative value, as the Veteran is not shown to possess medical or dermatologic expertise.  See Jandreau, 492 F.3d at 1376-77.  Moreover, to the extent that the Veteran's reports that his skin condition had onset during active service in 2002 are inconsistent with the additional evidence of record, namely service treatment records discussed above, such reports are also afforded little probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Indeed, the July 2015 VA examiner concluded that it was likely than not that the Veteran's diagnosed tinea cruris and dermatitis had onset during or were related to any incident of active service, ACDUTRA, or INACDUTRA based upon the inconsistency of his reported dates of onset and the evidence of record, which failed to document related complaints until 2009.  

In sum, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a skin disability, to include dermatitis and tinea cruris.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

II.B.  Service Connection - Acquired Psychiatric Disorder  

The Veteran also claims entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected alopecia.  Specifically, within his October 2009 claim, he asserted that his depression started during his deployment in 2002 and had been aggravated by his deployment in 2004-05.  He has also reported that his stress and depression began in May 1995 after losing his hair and continued during his 2002 deployment.  

Service treatment records do not document any complaints, treatment, or diagnosis or an acquired psychiatric disorder.  Notably, a September 2002 post-deployment health assessment documents the Veteran's report of very good health, with no medical or dental problems developed during deployment, no mental health counseling or care during deployment, no concerns about possible exposures or events during deployment, and no indicated referrals.  Similarly, the Veteran denied any health problems within a November 2004 pre-deployment health questionnaire.  

VA treatment records document a positive depression screen in August 2009, and although the Veteran was not interested in a mental health assessment at the time, he subsequently requested counseling for anger management.  In October 2009, he reported anger difficulties for the last year related to marital problems. Later that same month, he reported having multiple stressors in his life, including work.  In November 2009, he reported experiencing stress both prior to and after deployment, with depression that set in after returning from deployment.  

A December 2009 buddy statement reports that the Veteran's attitude changed after his deployment in 2002, in that he was hostile, always angry, and very negative.  

Following the May 2014 Board remand, the Veteran was afforded a VA psychiatric examination in July 2015.  At that time, he reported that prior to military service, he was exposed to financial problems and physical abuse within his family.  During active service, he reported a good rapport with others, although some found him hard to deal with.  The examiner noted that he was exposed to low levels of traumatic stress, and although the Veteran reported that he always had a short temper and was impatient, he denied any in-service disciplinary problems.  He further reported having a stable marriage of ten years, with some disagreements.  He noted a tendency to avoid social and leisure activities with some occasional exceptions.  Regarding his employment, he stated that he generally gets along well with co-workers and supervisors, although he noted some irritability which had been present since childhood.  He denied current psychiatric treatment, but reported taking Citalopram since 2009.  He emphasized current marital problems as well as other family problems at that time, including his mother's medical issues in addition to his own.  Following the examination, the VA examiner diagnosed adjustment disorder with mixed anxiety and depressed mood related to some marital and family problems.  However, the examiner stated that there was no clear link to active service; therefore, he concluded that the Veteran's diagnosed conditions were less likely than not caused by military service.  

Subsequently, the same VA examiner provided an August 2015 addendum opinion in which he stated that the Veteran's diagnosed adjustment disorder with mixed anxiety and depressed mood were not being attributed to alopecia or any other medical condition; rather, his psychiatric concerns were related to marital and family problems as noted in the original July 2015 examination.  As such, the Veteran's diagnosed psychiatric conditions were less likely than not caused by or a result of alopecia or any medical conditions deemed related to military service.  

Based upon a review of the relevant evidence of record, including as discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected alopecia.  

While the evidence shows that the Veteran has been diagnosed with various psychiatric conditions, most recently as adjustment disorder with mixed anxiety and depressed mood, the evidence of record, including service treatment records, do not document that an acquired psychiatric disability first had onset during a period of active service.  Moreover, there is no probative evidence of a nexus between the Veteran's currently diagnosed adjustment disorder with mixed anxiety and depressed mood and any period of his active service.  

The Veteran's statements reporting observable psychiatric symptoms, such as irritability and anger, are probative evidence, see Layno, supra; however, to the extent that the Veteran's statements attempt to assert a nexus between an acquired psychiatric disorder and his active service, such statements are afforded little probative value, as the Veteran is not shown to possess medical or psychiatric expertise.  See Jandreau, 492 F.3d at 1376-77.  Additionally, while the December 2009 lay buddy statement reports that the Veteran's attitude changed after his deployment in 2002, the Board notes that the Veteran has reported such symptoms, including anger and irritability, since his childhood.  

Moreover, following the July 2015 psychiatric examination, a VA examiner concluded that the Veteran's diagnosed adjustment disorder with mixed anxiety and depressed mood were less likely than not related to active service; rather, they were related to current marital and family medical problems reported by the Veteran.  Additionally, the VA examiner later concluded that the Veteran's diagnosed psychiatric conditions were less likely than not caused by or a result of alopecia or another service-connected condition, given their relation to the Veteran's previously reported marital and family health problems.  

In sum, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected alopecia.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for a skin disability, to include dermatitis and tinea cruris, is denied.  

Service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected alopecia, is denied.  


REMAND

As noted in the Introduction above, the Veteran has submitted timely NODs in December 2015 and March 2016 regarding his claims of entitlement to service connection for erectile dysfunction, entitlement to an initial disability rating in excess of 30 percent for sinusitis, and entitlement to compensable initial disability ratings for varicocele, alopecia, and hypertension.  See 38 C.F.R. § 20.201.  

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the Veteran's timely December 2015 and March 2016 NODs, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC regarding the Veteran's claims of entitlement to service connection for erectile dysfunction, entitlement to an initial disability rating in excess of 30 percent for sinusitis, and entitlement to compensable initial disability ratings for varicocele, alopecia, and hypertension.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claims are resolved, such as by a complete grant of the benefits sought, or withdrawal of the December 2015 and March 2016 NODs.  

The remanding of these particular issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105 (West 2014); Roy v. Brown, 5 Vet. App. 554 (1993).  Therefore, the AOJ should return the Veteran's claims of entitlement to service connection for erectile dysfunction, entitlement to an initial disability rating in excess of 30 percent for sinusitis, and entitlement to compensable initial disability ratings for varicocele, alopecia, and hypertension to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issues of entitlement to service connection for erectile dysfunction, entitlement to an initial disability rating in excess of 30 percent for sinusitis, and entitlement to compensable initial disability ratings for varicocele, alopecia, and hypertension.  The Veteran must be advised of the time limit in which he may file a substantive appeal as to those issues.  38 C.F.R. § 20.302(b) (2016).  If, and only if, the Veteran timely perfects an appeal, return the matters to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


